UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4736

RONALD LEE HUTCHINSON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-97-37)

Submitted: April 28, 1998

Decided: May 29, 1998

Before ERVIN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Wayne Roy Morgan, Jr., Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, James B. Comey, Assistant United
States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Ronald Lee Hutchinson appeals his convictions for conspiracy to
possess and possession with intent to distribute heroin in violation of
21 U.S.C. §§ 841, 846 (1994) (Counts I, IX), possession with intent
to distribute crack cocaine in violation of 21 U.S.C. § 841 (1994)
(Counts II-IV), possession of a firearm by a convicted felon in viola-
tion of 18 U.S.C. § 922(g)(1) (1994) (Counts V-VII, X-XI), posses-
sion of a firearm with an obliterated serial number in violation of 18
U.S.C. § 922(k) (1994) (Count VIII, XII), and aiding and abetting in
violation of 18 U.S.C. § 2 (1994) (Counts II-XII). Hutchinson was
sentenced to 172 months' imprisonment on Counts I-IV and IX, 120
months' imprisonment on Counts V-VII, X-XI, and sixty months'
imprisonment on Counts VIII and XII, all sentences to be served con-
currently. Hutchinson was also sentenced to twelve concurrent three
year terms of supervised release. Hutchinson contends that: (1) the
evidence was insufficient to support his conviction on Counts IX-XI;
(2) the district court erred in admitting an out-of-court statement; and
(3) the district court erred in admitting testimony from an expert gov-
ernment witness regarding an ultimate issue. We affirm.

We have reviewed the record and the briefs of the parties and hold
that the evidence was sufficient for a reasonable jury to find Hutchin-
son guilty of possession of a firearm by a convicted felon and posses-
sion with the intent to distribute heroin. See Glasser v. United States,
315 U.S. 60, 80 (1942); see also United States v. Capers, 61 F.3d
1100, 1107 (4th Cir. 1995). Upon execution of a search warrant of
Sheila Pate's residence, where Hutchinson was observed on several
occasions, law enforcement authorities found $9600, a police scanner,
a set of digital scales, two firearms with obliterated serial numbers,
a cutting agent known as inositol, and fifty-four grams of heroin
found in the false bottom of a fire extinguisher. At trial, the defendant
stipulated that he was a convicted felon and that the firearms had pre-
viously been transported in interstate commerce. The facts clearly
establish every element of the offense beyond a reasonable doubt.

Hutchinson's challenges to the district court's evidentiary rulings
are reviewed for an abuse of discretion, and such rulings are subject

                     2
to a harmless error analysis. See United States v. Brooks, 111 F.3d
365, 371 (4th Cir. 1997). "[I]n order to find a district court's error
harmless, we need only be able to say `with fair assurance, after pon-
dering all that happened without stripping the erroneous action from
the whole, that the judgment was not substantially swayed by the
error.'" Id. (quoting United States v. Heater, 63 F.3d 311, 325 (4th
Cir. 1995)). Without deciding whether the district court erred by
admitting Richmond Police Detective Mark Dunn's testimony, pursu-
ant to Fed. R. Evid. 804(b)(5), that Robin Hutchinson told Dunn that
Hutchinson stored drugs in small safes in the crawl space of the
house, we find that any error was harmless. Given the overwhelming
evidence against Hutchinson, the jury's findings of guilt are well sup-
ported such that any error in admitting the statement was harmless.
See Idaho v. Wright, 497 U.S. 805, 823 (1990); see also Delaware v.
Van Arsdall, 475 U.S. 673, 684 (1986).

Hutchinson also contends that the district court erred in admitting
Detective Dunn's statement that Hutchinson was a"narcotics distribu-
tor." Dunn was qualified without objection as an expert in the meth-
ods and means of narcotics trafficking. The evidence established that
Hutchinson was involved in three prior drug transactions with an
undercover agent and, further, that when arrested in his home on Feb-
ruary 28, 1997, he was surrounded by "tools of the drug trade." We
find that the admission of Dunn's statement was harmless given the
weight of the factual evidence which established Hutchinson's com-
plicity in the drug distribution conspiracy. See Chapman v.
California, 386 U.S. 18, 22-24 (1967); see also Brooks, 111 F.3d at
371.

Hutchinson's convictions and sentences are accordingly affirmed.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

AFFIRMED

                    3